Case 2:14-cr-00264-JS-ARL Document 689 Filed 04/15/21 Page 1 of 6 PageID #: 7731



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA

             -against-                          MEMORANDUM & ORDER
                                                14-CR-0264-1(JS)(ARL)
 DERICK HERNANDEZ,

                     Defendant.
 ----------------------------------X

 SEYBERT, District Judge:

             Defendant/Petitioner      Derick   Hernandez     (“Defendant”),

 who is proceeding pro se, has filed three letter requests with the

 Court.   First, by letter dated November 30, 2020, Defendant raises

 concerns surrounding the COVID-19 pandemic and the conditions of

 his confinement (the “November 30 Letter”).            (Nov. 30 Ltr., ECF

 No. 680.)     Second, by letter dated December 16, 2020, Defendant

 requests that the Court “look into” its finding at sentencing that

 he is not a career offender (the “December 16 Letter”).             (Dec. 16

 Ltr., ECF No. 685.)        Third, by letter dated February 8, 2021,

 Defendant asks the Court to reconsider its decision denying him

 pro bono counsel in connection with his petition pursuant to 28

 U.S.C. § 2255 (the “February 8 Letter”).           (Feb. 8 Ltr., ECF No.

 688.) As discussed below, the November 30 Letter request is DENIED

 without prejudice; the December 16 Letter request is GRANTED

 insofar as the Court reiterates its conclusions and findings at

 sentencing; and the February 8 Letter request for reconsideration
Case 2:14-cr-00264-JS-ARL Document 689 Filed 04/15/21 Page 2 of 6 PageID #: 7732



 is GRANTED and, upon reconsideration, the Court adheres to its

 prior ruling.

 I.    The November 30 Letter Request for Compassionate Release

                In the November 30 Letter, Defendant states that “USP

 Canaan is on lockdown,” that “Canaan is not making good enough

 decisions to keep us safe,” and that he has a “young daughter [he]

 would like to see grow up,” but he fears “if [he] catch[es] COVID-

 19 [he] won’t be able to.”           (See Nov. 30 2020 Ltr.)           The Court

 construes the November 30 Letter request as one seeking relief

 pursuant to the First Step Act, see 18 U.S.C. § 3582(c)(1)(A).

 The First Step Act allows a court to modify a defendant’s sentence

 upon a motion of either (1) the Director of the Bureau of Prisons

 (“BOP”)   or     (2) the   defendant    “after     the   defendant     has   fully

 exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or

 the lapse of 30 days from the receipt of such a request by the

 warden    of    the   defendant’s    facility,      whichever   is     earlier.”

 18 U.S.C. § 3582(c)(1)(A).          Thus, where a defendant seeks relief

 under the First Step Act, the defendant must first make his request

 to the BOP, which is provided a 30-day window within which to act;

 only if the defendant’s request is denied or the 30-day period has

 expired without the BOP acting may a defendant then seek relief

 from the Court.       See United States v. Woodson, 452 F. Supp. 3d 31,

 34   (S.D.N.Y.     2020)   (declining       to   waive   statutorily    mandated


                                         2
Case 2:14-cr-00264-JS-ARL Document 689 Filed 04/15/21 Page 3 of 6 PageID #: 7733



 exhaustion requirement of the First Step Act in denying, without

 prejudice, request for compassionate release based upon concerns

 regarding COVID-19); see also id. at 36 (collecting cases where

 courts denied compassionate release requests because defendants

 had not first sought relief from the BOP).

                Here, there is no evidence that Defendant made his

 compassionate release request to the warden, or that he otherwise

 began    the    process    of   seeking       administrative    relief,   as   is

 statutorily      required.      In    the     absence   of     evidence   showing

 compliance with the First Step Act, Defendant’s November 30 Letter

 for   compassionate       release    is   DENIED    without     prejudice.     If

 Defendant (1) fully exhausts his BOP administrative remedies and

 receives an unfavorable disposition, or (2) submits a request to

 the prison warden, but does not receive a decision within the 30-

 day time-period the BOP has to act, Defendant may then properly

 seek judicial relief, which should include evidence of complying

 with the First Step Act’s mandatory administrative exhaustion

 requirement.

 II.     The December 16 Letter Request for Sentence Clarification

                In the December 16 Letter, Defendant represents that he

 received a document from his “unit manager” indicating that he is

 a career offender.         (Dec. 16 Ltr.; see id. at p. 4 (noting a

 “Chapter Four Enhancement: 37 – Due to being a Career Offender”);

 id. at p. 6 (“On the last page of your PSI, it was written that


                                           3
Case 2:14-cr-00264-JS-ARL Document 689 Filed 04/15/21 Page 4 of 6 PageID #: 7734



 you are a career criminal, however, one of the qualifying offenses

 occurred when you were 14 and the records are sealed.              It further

 states that, should the Court chose to sentence you without the

 career    offense   adjudgment,    then     the   advisory    guideline   range

 [would] be between 210 and 262 months. . . .            I cannot do anything

 for you because [your sentence is] not outside the range of 210 to

 262 months.”).)        Defendant thus asks the Court to “look into it

 again and not find [him] a career offender.”            (Dec. 16 Ltr.)

             At   his    sentencing,   the    Court   adopted    the   advisory

 guidelines and imposed a sentence of twenty years’ incarceration

 (120 months on Count 56 to run consecutively to 120 months on Count

 51).     (Sent’g Tr., ECF No. 391, at 23:2-8; Min. Entry, ECF No.

 368.)     During sentencing, the Court struck paragraph 54 of the

 Presentence      Investigation    Report     (“PSR”),   the    “Chapter   Four

 Enhancement” paragraph, that indicated “[t]he defendant is deemed

 a career offender . . . .” and instead noted that Defendant should

 be at “criminal history 36 with a three-point reduction.”             (Sent’g

 Tr. at 8:7-25; see PSR, ECF No. 319 (under seal).)                In imposing

 its sentence, the Court concluded that Defendant is “not a career

 offender” (Sent’g Tr. at 7:4), that his total offense level was 33

 (id. at 23:14-17), and that his criminal history was Category III

 (id.; see also id. at 8:9-10, 9:2-3). Any citation to the contrary

 is erroneous.       (See Sent’g Tr; Min. Entry, ECF No. 368 (noting




                                       4
Case 2:14-cr-00264-JS-ARL Document 689 Filed 04/15/21 Page 5 of 6 PageID #: 7735



 “Rulings re: Guidelines are entered on the record. PSR adopted, as

 amended. Guidelines adopted, as amended.” (emphases added)).)

 III. The February 8 Letter Request for Reconsideration

             Defendant asks that the Court reconsider its prior order

 denying his request for pro bono counsel in connection with his

 petition pursuant to 28 U.S.C. § 2255.            (See Petition, ECF No.

 606; Feb. 8 Letter.)      By way of background, on February 10, 2020,

 the Government filed its opposition to the Petition (Opp., ECF No.

 616) and by response dated March 31, 2020, Defendant submitted a

 reply (Reply, ECF No. 625).            By letter dated May 10, 2020,

 Defendant asked the Court to appoint counsel to “represent [his]

 2255 Davis claim.”       (May 10, 2020 Ltr., ECF No. 633.)             In an

 Electronic Order dated May 14, 2020, the Court denied the request:

             “[A] habeas petitioner has no constitutional
             right to counsel in his habeas proceeding.”
             Harris v. United States, 367 F.3d 74, 77 (2d
             Cir. 2004) (citing Coleman v. Thompson, 501
             U.S. 722, 752-53 (1991)). Ultimately, it is
             within the Court’s discretion whether to
             appoint counsel during habeas proceedings and
             “if the interests of justice so require.” See
             18 U.S.C. § 3006A(a)(2)(B); Sullivan v. United
             States, No. 14-CV-1777, 2018 WL 1115683, at *9
             (E.D.N.Y. Feb. 26, 2018). Exercising this
             discretion, and in light of the procedural
             posture of the pending motion, Petitioner’s
             request for the Court to appoint counsel is
             DENIED. . . . .

 (May 14, 2020 Elec. Order.)

             Against this backdrop, Defendant’s request that the

 Court reconsider its May 14, 2020 Electronic Order denying his


                                       5
Case 2:14-cr-00264-JS-ARL Document 689 Filed 04/15/21 Page 6 of 6 PageID #: 7736



 request for pro bono counsel is GRANTED.            Upon reconsideration,

 and for the reasons stated in the May 14, 2020 Electronic Order,

 the Court adheres to its prior decision. Thus, Defendant’s request

 for the appointment of pro bono counsel is DENIED.            See supra.

                                  CONCLUSION

             Accordingly, IT IS HEREBY ORDERED that:

       (1)   the November 30 Letter for compassionate release (ECF

 No. 680) is DENIED without prejudice to renew if he can provide

 proof of exhausting his administrative remedy with the BOP; and

       (2)   the December 16 Letter (ECF No. 685) is GRANTED insofar

 as the Court reaffirms that, at sentencing, it struck paragraph 54

 from the PSR and concluded that it would not designate Defendant

 as a career offender, his total offense level was 33, and his

 criminal history was Category III (see supra); and

       (3)   the February 8 Letter (ECF No. 688) for reconsideration

 of the Court’s May 14, 2020 Electronic Order is GRANTED and, upon

 reconsideration, the Court adheres to its prior ruling and the

 request for pro bono counsel is DENIED; and

       (4)   the Clerk of the Court shall mail a copy of this Order

 to the pro se Defendant.

                                           SO ORDERED.

                                           /s/_JOANNA SEYBERT      __
                                           Joanna Seybert, U.S.D.J.
 Dated: April   15 , 2021
        Central Islip, New York



                                       6
